UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1480


JUPITER DENNELL WILSON, SR.,

                Plaintiff - Appellant,

          v.

CITY OF CHESAPEAKE; CITY OF CHESAPEAKE FIRE DEPARTMENT;
CHIEF EDMOND ELLIOT, in their individual and official
capacity; DEPUTY CHIEF DAN FERMIL, in their individual and
official capacity; DEPUTY CHIEF ALVIN ELLIS, in their
individual and official capacity; DIVISION CHIEF JEFFREY
RABEAU, in their individual and official capacity; BATTALION
CHIEF CARLTON ACKISS, in their individual and official
capacity; CAPTAIN MICHAEL TORTURA, in their individual and
official capacity; LIEUTENANT WILLIAM DISAROON, in their
individual and official capacity; LIEUTENANT DUANE DAGGERS,
in their individual and official capacity; LIEUTENANT JERRY
BOHN, in their individual and official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:14-cv-00420-MSD-DEM)


Submitted:   September 9, 2015           Decided:   September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.
Jupiter Dennell Wilson, Sr., Appellant Pro Se. Melissa Anne
Hamann, Dana English Sanford, OFFICE OF THE CITY ATTORNEY,
Chesapeake, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Jupiter      Wilson,    Sr.,   appeals      the    district       court’s   order

granting     Defendants’       motion     to    dismiss     his    action     alleging

violations of Title VII of the Civil Rights Act of 1964, 42

U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2015), and the

Age Discrimination in Employment Act of 1967, 29 U.S.C.A. §§ 621

to 634 (West 2008 & Supp. 2015).                  We have reviewed the record

and find no reversible error.                  Accordingly, although we modify

the   dismissal      order     to    reflect      that    the     district     court’s

dismissal     of    the      individual        defendants    in     their     official

capacities    is    without     prejudice,       we   affirm      the   dismissal    as

modified.     Wilson v. City of Chesapeake, No. 2:14-cv-00420-MSD-

DEM (E.D. Va. filed Apr. 3 & entered Apr. 6, 2015).                        We dispense

with oral argument because the facts and legal contentions are

adequately    presented       in    the   materials      before     this    court   and

argument would not aid the decisional process.


                                                             AFFIRMED AS MODIFIED




                                           3